Exhibit 99.1 LEASING FUND ELEVEN, LLC PORTFOLIO OVERVIEW SECOND QUARTER Letter from the CEOsAs of october 1, 2010 Dear investor in ICON Leasing Fund Eleven, LLC: We write to briefly summarize our activity for the second quarter of 2010.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of June 30, 2010, Fund Eleven was in its operating period.As of June 30th,we had invested $429,842,2671 of capital, or 134.38% of capital available for investment, in approximately $796,316,9732 worth of business-essential equipment and corporate infrastructure.Further, our distribution coverage ratio3 for the six months ended June 30th was 107%, which represents a substantial increase from the previous quarter resulting from Cerion MPI, LLC’s prepayments in the aggregate amount of $7,203,856 on the promissory note issued to Fund Eleven.As of June 30th, Fund Eleven maintained a leverage ratio of 1.02:14.Fund Eleven collected approximately 96.38%5 of all scheduled rent and loan receivables due for the second quarter of 2010, which represents an increase from the previous quarter, with the uncollected receivables primarily relating to the auto parts manufacturing equipment on lease to the Heuliez Group.You can read about the Heuliez Group in further detail in the portfolio overview section that follows this letter. During the second quarter of 2010, we actively managed certain investments by working with banks and other related parties to restructure these investments in order to preserve our ultimate economic return.On April 1, 2010, we amended the loan with BNP Paribas, SA (formerly known as Fortis Bank NV/SA) (“BNP Paribas”) in connection with the product tankers, the M/T Doubtless, the M/T Faithful, the M/T Spotless and the M/T Vanguard.In connection with the restructuring, BNP Paribas agreed to waive all defaults under the loan.On April 30, 2010, in connection with the amendment of the loan, the time charters for the M/T Doubtless, the M/T Spotless and the M/T Vanguard were extended until November 2010, and, on May 29, 2010, Fund Eleven entered into a ten-month time charter for the M/T Faithful.In addition, on June 30, 2010, the administrator of the Redressement Judiciaire sold Heuliez SA and Heuliez Investissements SNC (collectively, the “Heuliez Companies”) to Baelen Gaillard Industries (“BGI”).As you may already be aware, in April 2009, the Heuliez Companies filed for “Redressement Judiciaire,” a proceeding under French law similar to Chapter 11 reorganization under the U.S. Bankruptcy Code.In order to preserve our recovery on this investment, we have agreed with BGI to restructure the lease payments.You can read about the product tankers and the Heuliez Companies in further detail in the portfolio overview section that follows this letter. While the majority of our portfolio’s active investments are performing in the face of a challenging economy, our portfolio has not been completely spared from the recent recession.In particular, we continue to closely monitor our shipping investments given the state of the market for these assets and the continued unprecedented decline in charter rates and asset values. Fund Eleven is fully invested; therefore, we did not make any new investments during the second quarter of 2010. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 2 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 3 Distribution coverage ratio is the ratio of inflows from investments divided by paid distributions, not taking into account fees and operating expenses. 4 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP.Leverage ratio is defined as total liabilities divided by total equity. 5
